Citation Nr: 0534297	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-18 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to an apportionment of the 
veteran's pension benefits for the support of his estranged 
spouse, J.L.P.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran served on active duty from January 1945 to 
October 1946.  The appellant is the veteran's estranged 
spouse.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2002 administrative decision of 
the Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO), which denied the appellant's claim for an 
apportionment of the veteran's pension benefits on behalf of 
herself, finding that she was not a dependent spouse of the 
veteran, nor had she been a dependent spouse at least since 
1991.  In April 2005, the Board remanded the claim for 
additional development.  

In November 2002, the appellant indicated on her appeal form 
(VA Form 9) that she desired a hearing before a Member of the 
Travel Board.  However, in a statement received by the RO 
later that same month, the appellant stated that she wished 
to withdraw her request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (2005).  Accordingly, the Board will proceed 
without further delay.


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 1995, the RO 
denied the appellant's claim of entitlement to an 
apportionment of the veteran's pension benefits for her 
support.

2.  The evidence received since the RO's May 1995 decision 
which denied an apportionment of the veteran's pension 
benefits for the appellant's support, which was not 
previously of record, and which is not cumulative of other 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.

CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's May 1995 decision denying the appellant 's claim of 
entitlement to an apportionment of the veteran's pension 
benefits for her support; the claim for an apportionment of 
the veteran's pension benefits is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

The appellant essentially asserts that new and material 
evidence has been presented to reopen her claim of 
entitlement to an apportionment of the veteran's pension 
benefits.  She argues that she took care of the veteran 
during their 33 year marriage, and that she therefore 
deserves recognition as a spouse.

In May 1995, the RO denied the appellant's claim of 
entitlement to an apportionment of the veteran's pension 
benefits.  There was no appeal, and the RO's decision 
therefore became final.  See 38 U.S.C.A. § 7105(c).  

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108.

In June 2002, the appellant filed to reopen her claim.  In 
July 2002, the RO denied the claim after it determined that 
new and material evidence had not been presented to reopen 
the claim.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

The most recent and final denial of this claim was the RO's 
decision dated in May 1995.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's May 1995 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

For the purpose of determining entitlement to pension, a 
person shall be considered as living with his or her spouse 
even though they reside apart, unless they are estranged.  38 
C.F.R. § 3.60 (2005).

Under 38 C.F.R. § 3.23(d)(1) (2005), a veteran's spouse who 
resides apart from the veteran and is estranged from the 
veteran may not be considered the veteran's dependent unless 
the spouse receives reasonable support contributions from the 
veteran. 

The evidence of record at the time of the RO's May 1995 
decision showed that effective February 1990, the veteran was 
awarded nonservice-connected VA pension benefits.  His award 
of benefits included no additional benefits for dependents.  
The evidence indicated that the appellant and the veteran 
were married in 1969.  Other evidence indicated that they had 
been living separate and apart since at least 1991, and that 
they had no unmarried, dependent children.  See e.g., 
veteran's improved pension eligibility verification report 
(EVRs), received in 1991, 1992, 1993, and 1994; veteran's 
statement, received in May 1993.  

At the time of the RO's May 1995 denial of the claim, there 
was no evidence to show that the appellant and the veteran 
lived together, that the appellant was receiving support from 
the veteran, or that the appellant was recognized as a 
dependent on the veteran's pension award.  The RO denied the 
claim, based on a finding that the appellant and the veteran 
were living in estrangement and that he was not contributing 
to her support.  See 38 C.F.R. § 3.23(d)(1).  

Evidence received since the RO's May 1995 decision includes 
the veteran's EVR, received in July 2001, in which he 
indicated that he was married and not living with his spouse, 
and that she was incarcerated.  Letters from the veteran and 
his brother, received in 2001 and 2002, indicated that the 
veteran lived in a nursing home between December 2000 and 
June 2002.

This evidence was not of record at the time of the RO's May 
1995 decision, is not cumulative, and is "new" within the 
meaning of 38 C.F.R. § 3.156.  However, the Board finds that 
this evidence is not material evidence.  The appellant has 
not disputed the facts pertinent to her appeal, i.e., that 
she and the veteran remain estranged and that the veteran 
does not financially contribute to her support.  In addition, 
the appellant has neither identified nor submitted evidence 
or argument contrary to the facts considered by the RO in 
making the initial determination in her case in May 1995.  In 
summary, none of the submitted evidence shows that the 
appellant and the veteran live together, that the appellant 
is receiving support from the veteran, or that the appellant 
is recognized as a dependent on the veteran's pension award.  
Accordingly, this evidence does not pertain to the 
evidentiary defects which were the basis for the RO's May 
1995 decision.  The Board therefore finds that the submitted 
evidence does not raise a reasonable possibility of 
substantiating the claim, and is not material.  The claim is 
therefore not reopened.

The only other pertinent evidence received since the RO's May 
1995 denial of the claim consists of written testimony from 
the appellant.  However, as the appellant has not submitted 
evidence showing that she meets the statutory criteria for 
apportionment of the veteran's pension benefits, these 
statements are not new and material evidence, see Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999), and are 
insufficient to reopen the claim.  See Savage v. Gober, 10 
Vet. App. 488 (1997); Moray v. Brown, 5 Vet. App. 211 (1993).

Because the appellant has not fulfilled her threshold burden 
of submitting new and material evidence to reopen her finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  VCAA
On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United  States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).
The Board finds that the VCAA notice requirements have been 
satisfied.  The Board first notes that a claim for an 
apportionment is a "contested claim" and is subject to 
special procedural regulations as set forth in 38 C.F.R. §§ 
19.100, 19.101, and 19.102.  Contested claims procedures have 
been followed in this case.  In particular, as noted in 
discussion of the VCAA, each party has been provided notices 
and determinations related to the contested claim, and both 
parties have been advised of the applicable laws and 
regulations.  To any extent that the veteran has not been 
provided with the contents of the appellant's November 2002 
substantive appeal, this is nonprejudicial as the Board 
herein denies the appellant's claim.
With regard to element (1), above, the Board notes that the 
RO sent the appellant a notice letter in June 2005, 
(hereinafter "VCAA notification letter") that informed her 
of the type of information and evidence necessary to support 
the claim (a similar letter was sent to the veteran at the 
same time).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statements of the case (SSOCs), she was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  
With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the appellant of her 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  
Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the appellant to provide additional evidence in 
support of the claim.  She was asked to identify all relevant 
treatment and to complete authorizations (VA Form 21-4138) 
for all evidence that she desired VA to attempt to obtain.  
There is no record of a reply.  In addition, she was supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) by way of 
the SOC.  
What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 
Additionally, any defect with respect to the timing of the 
VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  The 
appellant did not respond to the June 2005 VCAA letter from 
the RO.  Accordingly, there is no indication that the outcome 
of the case would have been different had the appellant 
received pre-adjudicatory notice.  She has been provided a 
meaningful opportunity to participate effectively in the 
processing of her claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 220 (2005).
The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the appellant has not disputed the facts pertinent to her 
appeal, i.e., that she and the veteran remained estranged and 
that the veteran does not financially contribute to her 
support.  Although VA clearly notified her of the basis for 
the denial of her claim, and the need for evidence of 
financial support from the veteran, the appellant has neither 
identified nor submitted evidence or argument contrary to the 
facts considered by the RO in making the initial 
determination in her case.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).
Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER
New and material evidence not having been submitted, 
apportionment of the veteran's pension benefits for the 
support of his estranged spouse is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


